Citation Nr: 0801899	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to an increased rating for scar, right upper 
eyelid, with exposure kerotitis, currently evaluated at 0 
percent effective December 13, 1999.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral lower 
extremity sciatic nerve damage. 

4.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD), currently evaluated at 30 
percent effective September 9, 2004.

5.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran served on active duty from July 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2004 and March 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  In 
the September 2004 decision the RO denied service connection 
for depression and bilateral lower extremity sciatic nerve 
damage.  The RO also denied the veteran's request for an 
increased rating for his service-connected right upper eyelid 
disability, and entitlement to TDIU.  In the March 2005 
decision the RO granted service connection for PTSD with an 
evaluation of 10 percent effective September 9, 2004.

In a rating decision dated in September 2005 the RO increased 
the rating for PTSD from 10 percent to 30 percent effective 
September 9, 2004.

In substantive appeals (VA Form 9) received by the RO in 
August and September, 2005, the veteran notated his desire 
for a hearing before a member of the Board at a local VA 
office (Travel Board Hearing).  In October 2005 the RO sent 
the veteran a letter informing him of the option to have his 
case heard before the Board by videoconference.  In the 
letter the RO advised the veteran that if he still wanted a 
Travel Board hearing, to do nothing since he was already on 
the waiting list to be scheduled for a Travel Board hearing.  

The record contains no evidence which shows that the veteran 
elected to have his case heard by videoconference.  The 
record also contains nothing which indicates that the veteran 
has withdrawn his request for a hearing before a Member of 
the Board.  Unfortunately, there is no indication that a 
Travel Board Hearing was ever scheduled.  See 38 C.F.R. 
§§ 19.76, 20.703, 20.704(b).  The case must therefore be 
remanded for compliance with 38 C.F.R. §§ 20.700(a), 
20.704(b).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the veteran for a Travel Board 
Hearing, and provide adequate notice to 
the veteran of said in accordance with 
38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



